Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 34-35, 37-38, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. PGPUB 20160045108) in view of Resudek et al. (U.S. PGPUB 20190139514).
	With respect to claim 1, Wu discloses a first device (paragraph 90, The present invention provides a vision care software to be installed in the electronic device), comprising:
	at least one processor (paragraph 92, A processor is operatively linked among the image sensor 211, LED indicator 212, 3D depth sensor 213, and microphone 214, wherein the processor will generate the viewer eye result in response to the eye activities and possible eye conditions);
	a display accessible to the at least one processor (paragraph 92, the working condition detector 21 further comprises an attachment base 216 for detachably attaching to the screen display of the electronic device); and
the vision care software will be executed once the electronic device is switched on, software is executed on a storage accessible by the processor) to:
	present a graphical user interface (GUI) on the display, the GUI being usable to configure one or more settings of the first device, the GUI comprising a first option at which a threshold blink rate is settable by a user (Fig. 8, Min. Blink Count);
	present content on the display (paragraph 90, The present invention will detect at least one of eye activities of the viewer and working parameter of the electronic device in the working mode of the electronic device via the working condition detector 21 operatively linked thereto during the viewer is working on a current work displaying by the electronic device);
	identify a current blink rate of the user (paragraph 95, the working condition detector 21 is arranged for monitoring an eye blinking rate of the viewer as one of the ocular activities of the viewer); and
	based on a determination that the current blink rate is less than the threshold blink rate, change presentation of the content on the display (paragraph 97, When the blinking rate of the viewer is detected below the blinking threshold, the electronic device 1 is switched from the working mode to the resting mode, paragraph 82, temporarily blanking out the screen display of the electronic device 1 for the predetermined resting time so as to stop the viewer from viewing the display of the electronic device). However, Wu does not expressly disclose changing at least a first setting related to presentation of the content on the display.
based on determining that the user of computing device 110 is experiencing eyestrain, strain detection application 124 may adjust settings 116 in an effort to reduce the amount of eyestrain experienced by the user of computing device 110 (step 206)).
	Wu and Resudek et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of changing at least a first setting related to presentation of the content on the display, as taught by Resudek et al., to the Wu system, because this would identify an adjusted set of settings that, when implemented, reduce or alleviate the eyestrain experienced by the user (paragraph 9 of Resudek et al.).
	With respect to claim 11, Wu as modified by Resudek et al. disclose the first device of Claim 1, wherein the instructions are executable by the at least one processor to:
receive input from a camera (Wu: paragraph 72, the image capturer of the working condition detector 21 comprises a high-resolution camera module with facial recognition module adapted for being installed into the electronic device 1 for detecting the working condition of the viewer); and
based on the input from the camera, identify the current blink rate (Wu: paragraph 96, In order to determine the number of eye blink of the viewer, the working condition detector 21 will determine the sclera of the viewer. Accordingly, sclera is known as the white of the eye and is opaque. The high-resolution camera module of the working condition detector 21 will continuously capture the eye image of the viewer, paragraph 97, When the blinking rate of the viewer is detected below the blinking threshold, the electronic device 1 is switched from the working mode to the resting mode).
With respect to claim 34, Wu as modified by Resudek et al. disclose the first device of Claim 1, wherein GUI comprises an input box at which a number is enterable by the user to establish the threshold blink rate (Wu: Fig. 8).
With respect to claim 35, Wu as modified by Resudek et al. disclose the first device of Claim 1, wherein the threshold blink rate is established as a number of blinks per minute (Wu: Fig. 8).
With respect to claim 37, Wu as modified by Resudek et al. disclose the first device of Claim 1.
Wu discloses the current blink rate is a first current blink rate (paragraph 95, As it is mentioned above, the working condition detector 21 is arranged for monitoring an eye blinking rate of the viewer as one of the ocular activities of the viewer). However, Wu does not expressly disclose, subsequent to changing at least the first setting, wait a threshold amount of time; subsequent to the threshold amount of time, determine that a second current blink rate of the user is still less than a threshold blink rate; and
based at least in part on the determination that the second current blink rate is still less than the threshold blink rate, further change at least the first setting.
Resudek et al. disclose subsequent to changing at least the first setting, wait a threshold amount of time (paragraph 23, strain detection application 124 may perform a "trial and error" period where adjustments to settings 116 may be made and eyestrain information is gathered (and analyzed) to identify if the adjustments were successful in reducing the amount of eyestrain experienced by the user. In one or more embodiments, a "trial and error" period may occur for each unique environmental circumstance);
subsequent to the threshold amount of time, determine that a second current eyestrain factor is still detected (paragraph 24, strain detection application 124 determines whether the user of computing device 110 is still experiencing eyestrain (decision 208)); and
based at least in part on the determination that the second current eyestrain factor still being detected, further change at least the first setting (paragraph 25, If strain detection application 124 determines that the user is still experiencing eyestrain (decision 208, "YES" branch), strain detection application 124 may perform additional adjustments to settings 116 and then re-evaluate whether the user continues to experience eyestrain based on gathering and analyzing eyestrain information (step 210)).
It would have been obvious to apply the method of, subsequent to changing at least the first setting, wait a threshold amount of time;
subsequent to the threshold amount of time, determine that a second current blink rate of the user is still less than a threshold blink rate; and
based at least in part on the determination that the second current blink rate is still less than the threshold blink rate, further change at least the first setting, as suggested by Resudek et al., to the Wu system, which uses blink rate for determining 
With respect to claim 38, Wu as modified by Resudek et al. disclose the first device of Claim 11, comprising the camera (Wu: paragraph 72, the image capturer of the working condition detector 21 comprises a high-resolution camera module with facial recognition module adapted for being installed into the electronic device 1 for detecting the working condition of the viewer).
With respect to claim 44, Wu as modified by Resudek et al. disclose the method of Claim 12, wherein the user is a first user (Resudek et al.: paragraph 20, strain detection application 112 may gather information utilizing a camera of computing device 110, such as information corresponding to the blink rate of the user (how often and how long a user blinks), the distance the user is from the display screen (may be calculated from an image of the user using geometric techniques), image information of the user (such as the level/amount of how open the user's eyes are), and wherein crowdsourced data of the respective eye areas of plural other users different from the first user is also used to determine whether to change at least the first setting (Resudek et al.: paragraph 21, strain detection application 124 may take other information into account when determining if the user is experiencing eyestrain, such as the distance of the user from the display screen, additional historic blink and image information associated with the user (the amount the user typically keeps his/her eyes open), strain detection application 124 may compare current images of the user captured by a camera module of computing device 110 to historic images that were captured in similar conditions to identify whether the user is squinting or straining his/her eyes in an irregular manner, the gathered information, such as the blink rate or level of squinting of the user, may be compared to general information, such as information corresponding to the population as a whole, or a specific sector of the population). The gathered information is used to determine whether the user is experiencing eyestrain, which causes the device to change the first setting. It would have been obvious to apply the method wherein the user is a first user and wherein crowdsourced data of the respective eye areas of plural other users different from the first user is also used to determine whether to change at least the first setting because strain detection application 124 may create a model of the user and further compare the eyestrain information gathered to information corresponding to other users that also correspond to the model (paragraph 21 of Resudek et al.), thus apply the use of historic information from a database.

Claims 12, 18, 36, 39, 41-42, and 45-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. PGPUB 20160045108) in view of Resudek et al. (U.S. PGPUB 20190139514) and further in view of Burton (U.S. Patent No. 6,575,902).
With respect to claim 12, Wu as modified by Resudek et al. disclose a method comprising:
The present invention will detect at least one of eye activities of the viewer and working parameter of the electronic device in the working mode of the electronic device via the working condition detector 21 operatively linked thereto during the viewer is working on a current work displaying by the electronic device);
receiving input from a camera (Wu: paragraph 72, the image capturer of the working condition detector 21 comprises a high-resolution camera module with facial recognition module adapted for being installed into the electronic device 1 for detecting the working condition of the viewer);
identifying, based on input from the camera an eye area of a user during a threshold time at the beginning of a new sign-on session at a device (Wu: paragraph 90, the vision care software will be executed once the electronic device is switched on. The present invention may include an external camera to operatively link to the electronic device or may control the built-in camera of the electronic device via the vision care software, paragraph 96, The high-resolution camera module of the working condition detector 21 will continuously capture the eye image of the viewer. In particular, the working condition detector 21 can efficiently track eye region and detect blinks by using the camera module); and
based at least in part on the identifying, changing (Wu: paragraph 97, When the blinking rate of the viewer is detected below the blinking threshold, the electronic device 1 is switched from the working mode to the resting mode, Wu: paragraph 82, temporarily blanking out the screen display of the electronic device 1 for the predetermined resting time so as to stop the viewer from viewing the display of the electronic device) at least a first setting related to presentation of the content on the electronic display (Resudek et al.: paragraph 23, based on determining that the user of computing device 110 is experiencing eyestrain, strain detection application 124 may adjust settings 116 in an effort to reduce the amount of eyestrain experienced by the user of computing device 110 (step 206)). However, Wu as modified by Resudek et al. do not expressly disclose identifying an average eye area of a user during a threshold time; and subsequent to the threshold time, identifying, based on the input from the camera, that a current eye area of the user is less than the average eye area.
Burton, who also deals with analyzing eye images, discloses identifying an average eye area of a user during a threshold time (column 17, lines 62-67, Apply edge detection, signal contrast variation and shape recognition, amongst other processing techniques to determine the border of the subject's eye lids. Determine area of each of the subject's eye openings, height of each eye opening, blink events for each eye, blink rate and time reference associated with each blink event, column 18, lines 21-24, Compare current eye opening area with thresholds for fatigue and fatigue on-set conditions to determine vigilant driver eye opening status versus fatigued driver eye opening status) and subsequent to the threshold time, identifying, based on the input from the camera, that a current eye area of the user is less than the average eye area (column 18, lines 55-56, Is mean of eye opening area below fatigue mean eye opening threshold X, column 19, lines 4-9, Apply eye data processing and determine left & right opening area and blink events. Correlate current and past video captured eye movement data. Detection of fatigue eye opening on-set and detection of fatigue blink rate on-set).

Before the effective filing date of the claimed invention, it would have been obvious to apply the method of identifying an average eye area of a user during a threshold time; and subsequent to the threshold time, identifying, based on the input from the camera, that a current eye area of the user is less than the average eye area, as taught by Burton, to the Wu as modified by Resudek et al. system, because eye processing can determine whether a driver's eyes are remaining open as would be expected in an alert state or whether the current eye opening of the driver is relatively less (column 17, lines 15-20 of Burton).
With respect to claim 18, Wu as modified by Resudek et al. and Burton disclose a computer readable storage medium (CRSM) that is not a transitory signal (Wu: paragraph 44, When the electronic device is a programmable device such as a computer, the vision protection method of the present invention can be embodied as software), the computer readable storage medium comprising instructions executable by at least one processor to execute the method of claim 12; see rationale for rejection of claim 12.
With respect to claim 36, Wu as modified by Resudek et al. and Burton disclose the first device of Claim 1, wherein the instructions are executable to:
identify an average eye area (Burton: column 17, lines 62-67, Apply edge detection, signal contrast variation and shape recognition, amongst other processing techniques to determine the border of the subject's eye lids. Determine area of each of the subject's eye openings, height of each eye opening, blink events for each eye, blink rate and time reference associated with each blink event, column 18, lines 21-24, Compare current eye opening area with thresholds for fatigue and fatigue on-set conditions to determine vigilant driver eye opening status versus fatigued driver eye opening status) of the user during a threshold time at a beginning of a new viewing session at the first device (Wu: paragraph 90, the vision care software will be executed once the electronic device is switched on. The present invention may include an external camera to operatively link to the electronic device or may control the built-in camera of the electronic device via the vision care software, paragraph 96, The high-resolution camera module of the working condition detector 21 will continuously capture the eye image of the viewer. In particular, the working condition detector 21 can efficiently track eye region and detect blinks by using the camera module);
subsequent to the threshold time, identify that a current eye area of the user is less than the average eye area (Burton: column 18, lines 55-56, Is mean of eye opening area below fatigue mean eye opening threshold X, column 19, lines 4-9, Apply eye data processing and determine left & right opening area and blink events. Correlate current and past video captured eye movement data. Detection of fatigue eye opening on-set and detection of fatigue blink rate on-set); and
based at least in part on the current eye area being less than the average eye area, change at least one setting at the first device (Resudek et al.: paragraph 23, based on determining that the user of computing device 110 is experiencing eyestrain, strain detection application 124 may adjust settings 116 in an effort to reduce the amount of eyestrain experienced by the user of computing device 110 (step 206)).
The present invention may include an external camera to operatively link to the electronic device), wherein the second device comprises a head-mounted device and/or headset (Burton: column 17, lines 55-58, Eye data can be captured via one or more of the following means: CCD video camera, Electro-oculogram data capture means via subject worn headband, direct electrode attachment, driver glasses, head-cap or movement sensors, infrared or other light beam detection means). It would have been obvious to use a head-mounted device and/or headset because this would allow the user to use the system without looking down at a monitor or a screen of a computer.
With respect to claim 41, Wu as modified by Resudek et al. and Burton disclose the method of Claim 12, wherein the average eye area and the current eye area relate to total exposed eye area (Burton: column 17, lines 13-20, This analysis includes determining the area of the eye's opening and correlating the eye's opening area to previous similar measurements).
With respect to claim 42, Wu as modified by Resudek et al. and Burton disclose the method of Claim 41, wherein total exposed eye area comprises eye areas not covered by the user’s eye lids (Burton: column 17, lines 62-67, Apply edge detection, signal contrast variation and shape recognition, amongst other processing techniques to determine the border of the subject's eye lids. Determine area of each of the subject's eye openings, height of each eye opening, blink events for each eye, blink rate and time reference associated with each blink event).
Compare current eye opening area with thresholds for fatigue and fatigue on-set conditions to determine vigilant driver eye opening status versus fatigued driver eye opening status). However, Wu as modified by Burton do not expressly disclose: subsequent to changing at least the first setting, waiting a threshold amount of time;
responsive to the end of the threshold amount of time, identifying, based on the input from the camera, that a second current eye area of the user is still less than the average eye area; and
based at least in part on the identifying that the second current eye area is still less than the average eye area, further changing at least the first setting.
Resudek et al. disclose subsequent to changing at least the first setting, wait a threshold amount of time (paragraph 23, strain detection application 124 may perform a "trial and error" period where adjustments to settings 116 may be made and eyestrain information is gathered (and analyzed) to identify if the adjustments were successful in reducing the amount of eyestrain experienced by the user. In one or more embodiments, a "trial and error" period may occur for each unique environmental circumstance);
responsive to the end of the threshold amount of time, identifying, based on the input from the camera, that a second current eyestrain factor (paragraph 24, strain detection application 124 determines whether the user of computing device 110 is still experiencing eyestrain (decision 208)); and
If strain detection application 124 determines that the user is still experiencing eyestrain (decision 208, "YES" branch), strain detection application 124 may perform additional adjustments to settings 116 and then re-evaluate whether the user continues to experience eyestrain based on gathering and analyzing eyestrain information (step 210)).
It would have been obvious to apply the method of, subsequent to changing at least the first setting, waiting a threshold amount of time;
responsive to the end of the threshold amount of time, identifying, based on the input from the camera, that a second current eye area of the user is still less than the average eye area; and
based at least in part on the identifying that the second current eye area is still less than the average eye area, further changing at least the first setting, as suggested by Resudek et al., to the Wu as modified by Burton system, which uses eye area size for determining eyestrain, because in determining whether the user is still experiencing eyestrain, strain detection application 124 may determine whether the eyestrain experienced by the user of computing device 110 has been reduced by a threshold amount (such as a threshold percentage). If strain detection application 124 determines that the eyestrain of the user of computing device 110 has been reduced by the threshold amount, strain detection application 124 may determine that the adjusted settings are adequate (paragraph 26 of Resudek et al.). 
Eye data can be captured via one or more of the following means: CCD video camera, Electro-oculogram data capture means via subject worn headband, direct electrode attachment, driver glasses, head-cap or movement sensors, infrared or other light beam detection means).
With respect to claim 47, Wu as modified by Resudek et al. and Burton disclose the CRSM of Claim 46, wherein the camera is located on a headset different from the device (Burton: column 17, lines 55-58, Eye data can be captured via one or more of the following means: CCD video camera, Electro-oculogram data capture means via subject worn headband, direct electrode attachment, driver glasses, head-cap or movement sensors, infrared or other light beam detection means).
With respect to claim 48, Wu as modified by Resudek et al. and Burton disclose the CRSM of Claim 18, for implementing the method of claim 44; see rationale for rejection of claim 44.
With respect to claim 49, Wu as modified by Resudek et al. and Burton disclose the CRSM of Claim 18, for implementing the method of claim 45; see rationale for rejection of claim 45.

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. PGPUB 20160045108) in view of Resudek et al. (U.S. PGPUB 20190139514) and further in view of Hwang (U.S. PGPUB 20140333521).

Hwang, who also deal with eye tracking, disclose a method wherein the first device is established by a headset, wherein the headset comprises the display (paragraph 46, Information area 130 may be mounted or formed on a certain area of optical element 110. By way of example, information area 130 may be formed on a certain area of a glass panel, a transparent film, a transparent sheet and so forth. Further, a projector (not illustrated) may be installed on a certain position of display apparatus 100 to shoot beams to information area 130 on optical element 110 to display something on information area 130).
Wu, Resudek et al., and Hwang are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the first device is established by a headset, wherein the headset comprises the display, as taught by Hwang, to the Wu as modified by Resudek et al. system, because heads-up displays (HUDs) or head-mounted displays (HMDs) have been developed to allow a viewer to see an image on a display without looking down at a monitor or a screen of a computer (paragraph 3 of Hwang).

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. PGPUB 20160045108) in view of Resudek et al. (U.S. PGPUB 20190139514) and further in view of Kobayashi et al. (U.S. PGPUB 20190289202).

Kobayashi et al., who also deal with eye tracking, disclose a method wherein the average eye area and the current eye area relate to pupil area specifically (paragraph 102, an image of a human eye can be captured as a target object and it can be determined whether or not there is a blink by generating an area of a pupil and a duration time).
Wu, Resudek et al., and Kobayashi et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the average eye area and the current eye area relate to pupil area specifically, as taught by Kobayashi et al., to the Wu as modified by Resudek et al. system, because this would use key landmarks in the eye for eye tracking.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, and 18 have been considered but are moot in view of the new ground(s) of rejection.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20190080188 to Zhou et al. for a method of determining the area of the pupil while capturing a face image.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514.  The examiner can normally be reached on M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
4/1/21